OPINION

PER CURIAM.
Employer-Insurer appeal from the award of temporary total disability and medical expenses issued by the Industrial Relations Commission of Missouri. We find the award was supported by competent and substantial evidence. We further find an extended opin- ' ion would have no jurisprudential value. Accordingly, the decision of the Industrial Relations Commission is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for them information only setting forth the reasons for this decision.